DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 11/29/22, with respect to the title have been fully considered and are persuasive.  The objection has been withdrawn. 

Applicant’s arguments, see page 9, filed 11/29/22, with respect to claim 13 have been fully considered and are persuasive.  The invocation of 35 U.S.C. 112(f) has been withdrawn. 

Applicant's arguments filed 11/29/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument for claim 1, on pages 11 and 12, that Sugiyama does not determine the server for processing charging information based on print information, examiner disagrees.  Examiner notes that a single server is currently claimed and paragraph 103 of Sugiyama discloses that jobs with a billing code set (e.g. by user input as shown in figure 3) are given higher priority for output (paragraph 103) and thereafter transmission to the collection server 101 (paragraph 151), thereby determining the one server (i.e. the job is ready for output) based upon the user input of the billing code (which is also “print information”).  Therefore the argument is overcome.
Regarding applicant’s argument for claim 1, on page 12, that Sugiyama does not teach generating related information that includes a print queue associated with the server, examiner disagrees.  Paragraph 137 clearly discloses sending submitted jobs to a print queue that, when a job is complete, automatically transmits job information to the log server 101.  Therefore the argument is overcome and the previous rejection stands.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2009/0002752 by Sugiyama.
2)	Regarding claim 1, Sugiyama teaches a non-transitory computer-readable storage medium (figure 2, item 1; paragraph 37; various memories in the client device) storing a print control program to be executed by a computer (figure 1, items 102, 103 and 104; client PCs) of a print controller, the print controller connected to a server (figure 1, item 101; paragraph 32; log collection server) and a printer (figure 1, item 105; a printer) and including a spooler (figure 4, item 403; a spooler) operating to receive a print job and transmit the print job to the printer, the print control program causing the computer to perform processing, the processing comprising: receiving user input (paragraph 55; job billing code input for example); determining, based on the user input, the server for processing charging information based on print information related to the print job (paragraph 63; print information such as a billing code input by user causes determination that a job is ready for priority processing [paragraph 104] which causes transmission to the log server 101 after completion); generating related information that includes a print queue associated with the server (paragraph 137; jobs are queued and when output is complete a log is sent to the log server, thus the queue and server are associated); storing the related information (figure 2, items 202 and 205; memories store function module 1407 that relates the queue to the log server); monitoring the spooler (figure 14, item 1407; spooler is monitored); when the spooler receives the print job, in a case in which the received print job specifies the print queue, obtaining the print information based on the received print job (paragraphs 58 and 60; when job arrives at the spooler, various information is determined, the particular printer driver selected determines the specific queue); and transmitting the obtained print information to the server associated with the print queue (paragraph 137; job completion and print information such as billing code [paragraph 63] can be transmitted to log server).
3)	Regarding claim 3, Sugiyama teaches the non-transitory computer-readable storage medium according to claim 1, further comprising: when a print end response for the transmitted print job is received from the printer, causing the computer to transmit the print information to the server (paragraph 137; upon completion of a job at the printer, the client PC transmits the job log to the log server 101).
4)	Regarding claim 4, Sugiyama teaches the non-transitory computer-readable storage medium according to claim 3, further comprising: when an error response for the transmitted print job is received from the printer (paragraph 43; printer status can be monitored by client PC), causing the computer to not transmit the print information to the server (paragraph 137; only jobs that finish printing transmit log information therefore jobs in error do not transmit the log).
5)	Claims 7, 9 and 10 are taught in the same manner as described in the rejection of claims 1, 3, and 4, respectively above.
6)	Claims 13, 15 and 16 are taught in the same manner as described in the rejection of claims 1, 3 and 4, respectively above, with the exception of the limitation: a print controller connected to a server and a printer comprising: a CPU (paragraph 37; a CPU in the print controller device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claim(s) 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2009/0002752 by Sugiyama as applied to claims 1, 7, and 13 above, and further in view of U.S. patent application publication 2018/0321888 by Rosemann.
8)	Regarding claim 2, Sugiyama does not specifically teach the non-transitory computer-readable storage medium according to claim 1, further comprising: causing the computer to store a second print queue not associated with the server; and when the spooler receives the print job, in a case in which the print job specifies the second print queue, not transmitting the print information to the server.
	Rosemann teaches the non-transitory computer-readable storage medium according to claim 1, further comprising: causing the computer to store a second print queue not associated with the server; and when the spooler receives the print job, in a case in which the print job specifies the second print queue, not transmitting the print information to the server (paragraphs 59-61; a second queue, different from a primary queue, can communicate with a second server that is different than the first server to which the primary queue communicates, therefore print information is not transmitted from the second queue to the first server).
	NOTE:  Rosemann could modify the system of Sugiyama to incorporate multiple queues with the client PC that each communicate with a different server.
	Sugiyama and Rosemann are combinable because they are both from the printer networking field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Sugiyama with Rosemann to add multiple queues with corresponding servers.  The motivation for doing so would have been because “waiting for the print server to become available places a burden on the client” which is alleviated by utilizing multiple servers (paragraph 6).  Therefore it would have been obvious to combine Sugiyama with Rosemann to obtain the invention of claim 2.
9)	Claims 8 and 14 are taught in the same manner as described in the rejection of claim 2 above.

10)	Claim(s) 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2009/0002752 by Sugiyama as applied to claims 1, 7, and 13 above, and further in view of U.S. patent application publication 2009/0180141 by Takaishi et al.
11)	Regarding claim 5, Sugiyama does not specifically teach the non-transitory computer-readable storage medium according to claim 1, further comprising: after transmitting the print information to the server, when a response for the transmitted print job is received from the printer, causing the computer to transmit the response to the server.
	Takaishi teaches the non-transitory computer-readable storage medium according to claim 1, further comprising: after transmitting the print information to the server (figure 4, item C4; paragraph 135; job information is transmitted to management server 31), when a response for the transmitted print job is received from the printer, causing the computer to transmit the response to the server (figure 4, item C14; paragraphs 145 and 146; job log is transmitted to management server upon completion of a print job).
Sugiyama and Takaishi are combinable because they are both from the printer networking field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Sugiyama with Takaishi to add a second information transmission to the server.  The motivation for doing so would have been so that billing for completed jobs can be properly tracked (paragraph 148).  Therefore it would have been obvious to combine Sugiyama with Takaishi to obtain the invention of claim 5.
12)	Claims 11 and 17 are taught in the same manner as described in the rejection of claim 5 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672